DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/23/2021 is considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 12, 13, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10, 11, 16-17 of U.S. Patent No. 10,578,658. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover identical subject matter.  Both set of claims are compared below.

Pending Application 17234855
U.S. Patent 10,578,658
Clm 1 A display assembly for measuring power consumption comprising: an electronic display subassembly for displaying images; and a simulated electric meter electrically interposed between a utility electric supply and at least the electronic display 
Clm 1 A system for measuring power consumption comprising: a housing; one or more electronic display subassemblies 
Clm 1 subassembly configured to measure power consumed by at least said electronic display subassembly.
Clm 2 said electronic storage device comprises software instructions, which when executed, cause the processor to take measurements from the current sensor and determine the power consumed by the assembly.

said electronic storage device comprises software instructions, which when executed, cause the processor to store data on the electronic storage device regarding the amount of power consumed by the assembly.

Clm 11 said electronic storage device comprises software instructions, which when executed, cause the processor to determine, by way of the video player, what image is currently displayed on the electronic display subassemblies and record data regarding the displayed.
Clm 1 A display assembly for measuring power consumption comprising: an electronic display subassembly for displaying images; and a simulated electric meter electrically interposed between a utility electric supply and at least the electronic display subassembly configured 
Clm 16 A system for measuring power consumption comprising: an assembly comprising a first and second electronic display subassembly electric supply as well as the one or more electronic components, said simulated electric meter comprising: a processor, an electronic storage device, a current sensor for determining the current of electricity passing though the simulated electric meter, 
Clm 1 to measure power consumed by at least said electronic display subassembly.
Clm 17 said electronic storage device 




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2858